Citation Nr: 1316812	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-22 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In June 2011, the Board denied the Veteran's claim for service connection for a low back disability and remanded the other two issues on appeal for additional development.  The Veteran appealed the June 2011 denial to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (Joint Motion) filed by the parties, the Court remanded the issue of service connection for a low back disability to the Board for further adjudication consistent with the Joint Motion.  

In April 2012 and October 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, D. C., for further development and it has now been returned to the Board.  

In a January 2013 rating decision, the RO granted service connection for tinnitus.  Therefore that issue is no longer on appeal.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  For the reasons discussed below, there was not substantial compliance with the Board's April 2012 or October 2012 remand directives.  

This case has been remanded two times in an attempt to obtain an adequate etiology opinion for the claimed disabilities.  Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, adequate etiology opinions have not been obtained for the claimed disabilities.  Further, the examiners did not address specific information required by the remand directives.  On remand, the claims file must be returned to the examiners who provided the November 2012 and December 2012 examinations and opinions so that this information may be addressed.  

With regard to the Veteran's back disability, in its April 2012 remand, the Board instructed the examiner to specifically address his lay assertion of continuity of symptoms and the examiner who provided the May 2012 supplemental opinion did not do this.  In its October 2012 remand, the examiner was again specifically asked to address the Veteran's competent lay assertion of continuity of symptoms in the rationale.  In the November 2012 VA spine examination report, the examiner did not address the Veteran's lay statements.  On remand, the Veteran's lay assertions must be addressed.  

With regard to his bilateral hearing loss, after the Veteran's August 2011 examination, but before a decision was rendered, the Veteran submitted a medical treatise entitled, "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  In the article, the Veteran highlighted information he felt was relevant to his case, including a discussion that impulse noise may be hazardous even within a single exposure.  In its October 2012 remand, the Board noted that the Veteran's military occupational specialist was combat engineer and that as a result, a supplemental medical opinion was required to address the impact of the medical treatise on his claim.  On remand, the examiner was specifically asked to address the medical treatise in the rationale.  This was not done.  On remand, the examiner must address the medical treatise submitted by the Veteran.  

With regard to his skin condition, in its April 2012 remand, the Board requested that the examiner address whether the Veteran's skin condition was due to his period of service or to exposure to herbicides while on active duty.  The examiner was asked to provide a thorough rationale for the opinion.  At the Veteran's July 2011 examination, the examiner provided a negative opinion, and the rationale was that the examiner had reviewed medical records, literature, history, and had examined the Veteran.  No explanation or reasons for the opinion were provided.  In the October 2012 remand, the examiner was asked to explain the reasons for any opinions rendered and to discuss relevant evidence.  The examiner was asked to provide an explanation for his or her conclusions "beyond solely referring to the evidence that was reviewed."  In November 2012 the Veteran underwent a skin conditions examination.  The examiner provided a negative opinion.  The examiner stated that the rationale "[was] based upon the review of medical evidence in the service medical records and the available private medical records."  The examiner essentially repeated the same inadequate rationale as in the July 2011 examination with no additional explanation.  On remand, the examiner must provide an adequate rationale instead of simply stating what evidence was reviewed.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the November 2102 spine examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

The purpose of the examination is to determine whether the Veteran has a low back disability that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c) The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's low back disability began during active service, is related to any incident of service, or began within one year after discharge from active service. 

d) The examiner MUST address the Veteran's competent lay statements regarding continuity of symptoms in his or her rationale.  

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 
		
2. Return the Veteran's claims file to the examiner who conducted the December 2102 audiological examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

The purpose of the examination is to determine whether the Veteran has bilateral hearing loss that had its onset or was aggravated during active service, or is otherwise related to any incident of service, or manifested within one year of separation from service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c) The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss began during active service, or is related to any incident of service. 

d) The examiner MUST address the article of record entitled "Noise in Military Service: Implications for Hearing Loss and Tinnitus" in his or her rationale.  

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Return the Veteran's claims file to the examiner who conducted the November 2102 skin examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

The purpose of the examination is to determine whether the Veteran has a skin condition that had its onset or was aggravated during active service, or is otherwise related to any incident of service, or was directly caused by exposure to herbicides.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c) The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's skin condition began during active service, or is related to any incident of service, or was directly caused by herbicides. 

d) In rendering an opinion regarding whether the skin condition was caused by herbicides, it is not sufficient to conclude that it was not simply because the claimed skin condition is not listed among the diseases associated with herbicide exposure for the purposes of presumptive service connection.  

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) The examiner MUST provide a rationale BEYOND solely referring to the evidence that was reviewed in conjunction with the examination.  

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action MUST be implemented.  If any report does not include adequate responses to the specific opinions requested, it MUST be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

